DETAILED ACTION

Information Disclosure Statement
The information disclosure statements filed 08 and 20 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein has not been considered.  All of the translations provided are illegible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (China 201660869).
Wang discloses an ice elimination device having a frame (10, for example) supported by wheels (not labeled).  There is an applicator (111) for delivering heated fluid (steam).  There is a vacuum (8) adapted to remove residual liquid.  An air outlet (11) directs heated air to the surface.  The shape shown meets the recitation of a nozzle.  Note that there is nothing recited that prevents the outlet and nozzle from being the same component.  Also note the 103 rejections, below.  Because the air is heated by the device and subsequently delivered to the surface, the recitation of “a heater to raise the temperature of the surface” is met. 
The fluid is steam.
Regarding the water temperature, in application to a frozen surface, it is natural that the steam would decrease in temperature to less than the boiling point of water.  This is sufficient to meet claim recitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (China 201660869).
As discussed above, the outlet and nozzle could be considered to be the same component.  Additionally, it would have been obvious to one of ordinary skill at the time of the invention to have included an additional outlet/nozzle in order to, for example, cover a larger surface area.  This duplication of existing parts is non-patentable and would meet claim recitations.
Wang delivers hot air, but does not specify the temperature, thereby leaving the decision to one skilled in the art.  It would have been obvious to one of ordinary skill at the time of the invention to have used temperatures in the claimed range in order to melt and/or sublimate ice without damaging the surface, as is known in the art.
Regarding claim 13, any relative orientation meets the recitation of “angular.”  It is noted that the orientation with respect to the surface appears to be approximately 45 degrees.
Regarding the filter, Wang discloses “centralized treatment” of the removed fluid.  The examiner takes Official notice that filters are a common means of water treatment and that it is known to use filters in fluid removing devices in order to prevent damage to the retrieval system and/or prevent sediment build up in a collection tank.  For either or both of these reasons, it would have been obvious to one of ordinary skill at the time of the invention to have used a filter with Wang.
Regarding claim 15, there is a collection tank (83).and, again, Wang broadly discloses “centralized treatment.”  The collection tank (83) is immediately adjacent an applicator supply tank (3).  The examiner takes Official notice that it is known to reuse (i.e., recycle) water in fluid applicating devices.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the applicator supply tank to use water from the collection tank in order to, for example, reduce labor, time and expense involved in filling the supply tank and emptying the collection tank.

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671